DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 02/19/2021. Claim 17 has been canceled. Claims 1-3, 7-8, 10, 16 and 18 have been amended. Claims 1-16 and 18-20 have been examined and are pending.
Response to Arguments
Acknowledgement to applicant's amendment to claims 8 and 19 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 8 and 19 is hereby withdrawn.
Applicant's arguments, see pages 6-10, filed 02/19/2021, regarding the 103 rejections of Claims 1-16 and 18-20 have been fully considered and are persuasive. The claims are now in condition for allowance.
	
Examiner’s Comments

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Mr. Christopher Max Colice (Reg. No. 65634) on 05/18/2021. The application has been amended as follows:
Please replace claim 8 with:
8. 	(Proposed Amended) A method of retrieving an encrypted file using a blockchain, the method comprising: 
receiving a request, from a client, for a user to access the encrypted file, the request including a first cryptographic hash, the first cryptographic hash being signed by the user requesting the encrypted file;
in response to the request, viewing file permissions stored on the blockchain, the file permissions being associated with the encrypted file;
determining that the user has permission to retrieve the encrypted file based on the file permissions and the first cryptographic hash;
retrieving a first key to decrypt the encrypted file from a network of key servers using the first cryptographic hash;
retrieving a second cryptographic hash associated with the encrypted file using the first cryptographic hash;
sending a transaction requesting the encrypted file to the blockchain, the transaction including the second cryptographic hash; and
receiving, at the client, the encrypted file and the first key to decrypt the encrypted file,
wherein the first key is an encrypted secret generated at a network of key servers and further comprising:
	decrypting, at the client, the encrypted secret with a second key stored by the client to obtain a decrypted secret; and 
	decrypting, at the client, the encrypted file based on the decrypted secret.
Please cancel claim 9
9.	(Proposed Canceled) 

Please cancel claim 10
10.	(Proposed Canceled) 

Please cancel claim 11
11.	(Proposed Canceled) 

Please replace claim 12 with
12.	(Proposed Amended) The method of claim 8, wherein the client includes 

Please replace claim 18 with
18.	(Proposed Amended) The method of claim 16, further comprising:
	determining that the third node [[may]] has permission to retrieve the document based on the file permissions on the blockchain; 
	receiving, at the second node, the request from the third node to retrieve the document; 
	retrieving, at the second node, the secret key from a secret node; and 
	transmitting the secret key and the re-encrypted document to the third node. 



	
Allowable Subject Matter

Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 1-8, 12-16, and 18-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The closest prior art, as recited, Milazzo (2018/0359089 A1), Khi (20170286717), and Vilmont (20170200137) are also generally directed to claim 1 teach a method of storing an encrypted file using a blockchain, the method comprising: [Milazzo, Abstract]; creating a cryptographic hash of the file;  [Khi, ¶0020-21: The personal identity management system 100 as illustrated in FIG. 1 includes the management of any data relating to an individual's identity or personal credentials that contribute toward that individual's identity; shown as Personal information 147 (file). In a preferred embodiment, the cryptographic data 110 includes data that has been subjected to cryptographic functions such as cryptographic primitives including, but not limited to one-way hash functions (creating a cryptographic hash of the ) and encryption functions. In fact, although shown and described as cryptographic data, the cryptographic data 110 can be partially subjected to cryptographic primitives or not subjected to it at all. However, the preferred embodiment comprises hashing the cryptographic data 110.]; associating file permissions with the cryptographic hash of the file; [Vilmont, ¶0034: In some cases, the cryptocurrency client application may execute a cryptographic hash function to generate a hash value signature (the cryptographic hash) based on the private key value associated with the cryptocurrency account (file permissions)]; sending a first transaction representing the cryptographic hash of the file and the file permissions from an originator to the blockchain, the blockchain storing the transaction; [Khi et al. US 20170286717 A1, ¶¶0052-0053 and 0062:  Fig. 6 shows a recording process and a transaction inside the distributed storage/ledger 129 (e.g. a public Blockchain (e.g., Bitcoin® Blockchain, Ethereum® Blockchain, etc.) and/or a private Blockchain and/or the like) where the system 100 receives transaction data (a first transaction) made up of the cryptographic data 110 (i.e. data 123 and meta-data 124), then hashed by a cryptographic function 116 (the cryptographic hash of the file) where the output generates a record hash 125 AND ledger transaction 126 (the file permissions) entry, sent by the client 114 (an originator) received and securely stored through immutable ledger protocols at a distributed ledger/ledger 129 (blockchain, the blockchain storing the transaction]; encrypting the file using a public key of a host; [Milazzo, ¶0072: At stage 414, if the consumer's request to use the 3D model file is authorized, one or more computers associated with the content provider (a host) or the network that administers the distributed ledger can identify a key that the consumer can use to unlock the 3D model file. In some implementations, the consumer's public key may not be widely distributed, but may instead be provided specifically to a particular content provider (a public key of a host) as part of the consumer's request for authorization to use the content provider's 3D model file. The encrypted key can then be provided to the consumer (stage 416).]; transmitting the encrypted file from the originator to the host; [Milazzo, ¶0069: At stage 406, the consumer's device (the originator) obtains the selected 3D model file; the file maybe encrypted, as shown in Fig. 4., which may be sent to the content provider for authorization (transmitting the encrypted file from the originator to the host).]; re-encrypting the encrypted file by the host; [Milazzo, ¶¶0076-0077: In some implementations, one or more computers associated with the consumer can alert the content provider upon the occurrence of one or more events (stage 424). An alert from a consumer may cause one or more computers associated with the content provider to automatically re-encrypt the 3D model file (e.g., to re-encrypt the file stored on a distributed file system from which consumers can obtain the 3D model file) (e-encrypting the encrypted file by the host). At the expiration of such time, the content provider's computing system (or the computing system that hosts the encrypted 3D model file, for example), may automatically re-encrypt the file.]; storing the re-encrypted file at the host; [Milazzo, ¶0076: The content provider may use the alerts to track usage of the provider's files. In some implementations, an alert from a consumer may cause one or more computers associated with the content provider to automatically re-encrypt the 3D model file (e.g., to re-encrypt the file stored on a distributed file system from which consumers can obtain the 3D model file).] 
However, none of Milazzo, Khi, and Vilmont teach or suggests, alone or in combination, creating a cryptographic hash of the re-encrypted file; and sending a second transaction from the host to the blockchain, the second transaction representing a link between the cryptographic hash of the file and the cryptographic hash of the re-encrypted file, the particular combination of steps or elements as recited in the independent claims, claim 1.  For example, none of Milazzo, Khi, and Vilmont the cited prior art teaches or suggest, in view of other limitations of claim 1.


The closest prior art, as recited, Innes (2018/0359089 A1), Milazzo (2018/0359089 A1), and Roth (20160065549 A1) are also generally directed to claim 8 teach a method of retrieving an encrypted file using a blockchain, [Innes ¶¶0018, 0021, and 0042] the method comprising: receiving a request from a client for a user to access the encrypted file, the request including a first cryptographic hash, the first cryptographic hash being signed by the user requesting the file; [Milazzo, ¶¶0036 and 0041-0043: Each computing node in the network (or a subset of the nodes that are tasked with maintaining the distributed ledger 110/blockchain database) can independently validate a block of transactions. Transactions recorded in a blockchain database can be grouped into "blocks," which are, after validation via a consensus algorithm, chained together over time to form a "blockchain." In some implementations, every block in the chain may contain a hash of the previous block in the chain (a first cryptographic hash). All nodes in the network may have a list of public keys (and respective identifiers of the other nodes), when a node/consumer 104 sends a transaction to blockchain database; the node can sign the transaction with its private key.]; in response to the request viewing file permissions stored on the blockchain, the file permissions being associated with the  [Milazzo, ¶¶0033 and 0044: A content provider may post a record to a distributed ledger 110 that identifies a file the provider has made available for distribution; where one of the nodes (i.e. consumer 104) request permission to use a file that has been posted to the ledger employed as a permissioned blockchain (permissions stored on the blockchain). ¶¶0067-0068: a consumer’s access to the distributed ledger to identify a target 3D model files associated attributed reviewable as part of the metadata (viewing file permissions stored on the blockchain) (i.e. a price for use of the file, a description of the 3D model, and information about usage restrictions imposed by the content provider (the file permissions being associated with the file)) viewed at the consumer’s computing device.]; retrieving a first key to decrypt the encrypted file from a network of key servers using the first cryptographic hash; [Roth, ¶¶0046-0049:  Keys derived such as described above may be used to implement a system in which a hierarchy of encryption keys (a network of key servers) is generated; keys in the key hierarchy are distributed according to the organizational hierarchy and access rights of those in the organizational hierarchy. Keys in the hierarchy may correspond to authorities in an organizational hierarchy. HMAC(A, B) indicates a function whose operands are A and B is used throughout the present disclosure for the purpose of illustration , including but not limited to functions that are or are based at least in part on cryptographic hash functions.  A key may be computed as follows: KS=HMAC( . . . HMAC(HMAC(HMAC(K, P1), P2), P3) . . . , PN), where K is a shared secret credential and the P, are parameters. The key, KS, may be used to generate a signature, such as: S=HMAC(KS , M), where M is a message, which may be canonicalized. For instance, the keys may be distributed such that a principal with a key in the hierarchy is able to decrypt data that was encrypted with a different key that was derived from the key. In this manner, if a key is lost or otherwise inaccessible, a key from higher in the hierarchy will be usable to decrypt the data. Therefore, Examiner interprets in this instance, the derived key KS=HMAC(K, P1) as the first key to decrypt based on cryptographic hash functions. ]
However, none of Innes, Milazzo, and Roth teach or suggests, alone or in combination, determining that the user has permission to retrieve the encrypted file based on the file permissions and the first cryptographic hash; sending a transaction requesting the encrypted file to the blockchain the transaction including the second cryptographic hash; and receiving, at the client, the encrypted file and the first key to decrypt the encrypted file, wherein the first key is an encrypted secret generated at a network of key servers and further comprising: decrypting, at the client, the encrypted secret with a second key stored by the client to obtain a decrypted secret; and decrypting, at the client, the encrypted file based on the decrypted secret, the particular combination of steps or elements as recited in the independent claim 8.  For example, none of Innes, Milazzo and Roth the cited prior art teaches or suggest, in view of other limitations of claim 8.

The closest prior art, as previously recited, L’Heureux (8,621,036 B1), in view of Davis, US PG Publication (2017/0207917 A1), in view of Milazzo et al, hereinafter (“Milazzo”), US PG Publication (2017/0279783 A1) are also generally directed to claim 16 teach a method for storing secret data on a blockchain without compromising blockchain distributed security guarantees, the method comprising: transmitting, from a first node, a first blockchain transaction to the blockchain, the first blockchain transaction including file permissions for a document that includes the secret data; [L’Heureux 8,621,036 B1, Col 2, lines 26 and 44-58: Computer program 118 (includes a file viewer or file creation application) of a first computing device 110 executes a request sent to (transmitting, from a first node) access an encrypted file 116 (a first blockchain transaction) stored at a remote data store 136 (to the blockchain); where the encrypted file 116 includes a first encrypted segment and a second encrypted segment. The encrypted first segment may include or indicate file access permission data (including file permissions for a document that includes the secret data)]; requesting, at the first node, a first key from a second node; [Davis 20170207917A1, ¶¶0035 and 0055: Computing device 104 or node (at the first node,) transmits a data signal superimposed with an access key request (requesting,) received by the receiving device 202 of the processing server 102 (from a second node). The generation module 206 of the processing server 102 may generate a transfer key pair using the same key pair generation algorithm, resulting in a transfer private key and a transfer public key (a first key)]; encrypting, at the first node, the document based on the first key to obtain an encrypted document; [L’Heureux 8,621,036 B1, Col 6, lines 27-38: Fig. 3 is a process flow depicting method 300 for controlling access to a file by a computing device performed previously described file access module 112 (of the first client computing device 110) (at the first node). Operation 311 comprises obtaining one or more encryption keys for encrypting (encrypting) the file (the document based on the first key to obtain an encrypted document)]; transmitting, to the second node, the encrypted document; [L’Heureux 8,621,036 B1 Col 5, lines 9-11: Encrypted file 116 sent to the file access server 132 via WAN 140 (transmitting, to the second node). This occurs only if file access server 132 has authorized access];
requesting, at the second node, a secret key from network of key servers, the secret key being based on a second key associated with the second node; [Davis 20170207917A1, ¶0036: The processing device 102 may include and/or be comprised of a plurality of engines and/or modules (network of key servers) specially configured to perform one or more functions of the processing device, such as a querying module 218, generation module 206, derivation module 208, encryption module 210, decryption module 212, etc. ¶¶0038 0043-0044 and 0055-00056: There may be multiple transmitting device(s) 214, as well as receiving device(s) 202 components of the processing server 104; which transmit and receive data signals superimposed with public and/ private keys over different network processing server 102 (the second node) includes a generation module 206 configured to generate a public key corresponding to a private key (a second key) using the key pair generation algorithm. In an exemplary embodiment, the ECDH key agreement protocol may be used by the generation module 206. Hence, Examiner interprets the different public/private key pairs corresponds to the computing device(s) (i.e. first, second ...many) from which it communicates]; re-encrypting, at the second node [Milazzo, ¶¶0076-0077: These operations are 
However, none of Innes, Milazzo, and Roth teach or suggests, alone or in combination, a method for storing secret data on a blockchain without compromising blockchain distributed security guarantees, the method comprising: re-encrypting, at the second node, the encrypted document based on the secret key to obtain a re-encrypted document; and storing the re-encrypted document in a decentralized file system at the second node, the particular combination of steps or elements as recited in the independent claim 16.  For example, none of Innes, Milazzo, and Roth the cited prior art teaches or suggest, in view of other limitations of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
 Oxford et al (20150089231 A1) teaches systems and methods in which multiple key servers operate cooperatively to securely provide authorization codes to requesting devices.  In one embodiment, a server cloud receives a device authorization code request and selects an "A server".  The "A server" requests authorization from one or 
 Roth et al (20160065549 A1) teaches a plurality of keys is obtained, with each obtained key of the plurality of keys being based at least in part on an information set for the plurality of keys and at least one other key distinct from the plurality of keys.  A signing key is calculated by inputting a combination of the plurality of keys into a function with the information set for the plurality of keys, and the signing key is used to evaluate whether access to one or more computing resources is to be granted, with the information set preventing access from being granted when a request for the access is submitted out of compliance with the information set for the plurality of keys (Fig. 5 and ¶¶0071).
 Jayachandran et al (20190028277 A1) teaches an example operation may include one or more of storing a user profile in a blockchain by an authorized member of the blockchain, receiving a request by another authorized member of the blockchain to access the user profile, identifying the request for the user profile is from the another authorized member of the blockchain, creating a signed message that includes consent to share the user profile with the another authorized member of the blockchain, and 
 Yan (20180270069 A1) teaches according to an example aspect of the invention, there is provided an apparatus comprising at least one processing core and at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to receive, from a first user, a ciphertext, a first hash value and a first ciphered encryption key, receive, from a second user, a second hash value, responsive to a determination the first hash value is the same as the second hash value, obtain a re-encryption key, and apply the re-encryption key to the first ciphered encryption key to obtain a re-encrypted encryption key, the re-encrypted encryption key being decryptable with a secret key of the second user (Fig. 5 and ¶¶0074-0079).

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        



/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497